Citation Nr: 1502528	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for deviated septum and status post nasal fracture.

2.  Entitlement to an evaluation in excess of 10 percent for headaches.

3.  Entitlement to service connection for gulf war syndrome, undiagnosed illness and medically unexplained chronic multisymptom illnesses, chronic fatigue syndrome (CFS), fibromyalgia and irritable bowel syndrome (IBS).  

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1991.  The Veteran had service in Southwest Asia.  See DD Form 215.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2014, the Veteran testified before the Board at a Videoconference hearing.  A transcript of the testimony offered at the hearing has been associated with the record.   

The Veteran's testimony indicates that in relation to the Gulf War syndrome claim, he has identified CFS, IBS and fibromyalgia as part of the claim.  As such, the claim has been characterized as shown on the cover page of this Remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

A review of the record reveals evidence of unemployability and interference with employment, including as due to the service connected disabilities on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's deviated septum is evaluated under Diagnostic Code 6504, deviation of nasal septum, which provides for a 10 percent maximum evaluation where there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  The Veteran was last afforded a VA examination in January 2008, which noted a c-shaped septal deformation with a left deviation and a sagging nasal tip.  

In written argument dated in May 2014, the veteran's representative referenced the January 2008 VA examination findings.  He noted that 38 C.F.R. § 4.97, Diagnostic Code 6504 provides for evaluation of loss of part of the nose, or scars.  He also stated that the Veteran was willing to report for another VA examination to show the condition had worsened.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The examination report is inadequate to decide the claim.  The Board notes the representative's assertion that the deviated nasal septum involves deformity.  Along these lines, the Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008), provides for evaluation of disfigurement of the head, face, or neck.  The record indicates disfigurement, and thus that these diagnostic criteria are also possibly relevant.  Thus, upon remand the examination report should address these criteria, and include unretouched color photographs.  Id., Note (3).  

The Veteran's representative also alleges that the Veteran's headaches have worsened since the last VA examination.  The Veteran's headaches have apparently been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9304, which provides for evaluation of dementia due to head trauma.  The Veteran's headaches have been established as secondary to head trauma, which explains this diagnostic code.  Notwithstanding, the evidence of record documents headaches with migraine features.  See e.g. October 2009 VA treatment record.  38 C.F.R. § 4.124a, Diagnostic Code 8100 provides for evaluation of migraine headaches.  The Veteran complains of increasing prostrating/incapacitating attacks.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of the service-connected headaches, he should be afforded a new VA examination.

The Veteran seeks service connection for undiagnosed illness or unexplained chronic multisymptom illnesses.  He has submitted recent private medical evidence indicating assessment of CFS, IBS, and fibromyalgia.  The record also suggests possible obstructive sleep apnea, and the Veteran has testified to chronic fatigue, bowel problems and pain.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran should be afforded a VA examination to address his claim for gulf war syndrome, undiagnosed illness and medically unexplained chronic multisymptom illnesses, CFS, fibromyalgia and IBS.  The DD Form 215 reflects that the Veteran received the Kuwait Liberation Medal; therefore, he is a "Persian Gulf veteran"  (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The record includes a private physician's statement dated in November 2014 noting diagnoses of CFS, IBS and fibromyalgia and complaints of joint pain and fatigue; however, no further documentation is of record.  Under these circumstances, a VA examination is necessary to render an informed determination.  Douglas, supra.  

Lastly, at the Veteran's hearing, he testified as to having private treatment that would substantiate his claims.  The record was held open for a period, but the Veteran did not submit any records.  Notwithstanding, as the matter is being remanded, efforts should be made to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how to substantiate a claim for TDIU and request that he complete a TDIU claim form.  Then, undertake any development that is warranted with respect to entitlement to TDIU.

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  A specific request for records from Dr. K.J.S., who submitted the November 2014 medical statement, must be made.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately May 14, 2014, and associate them therewith.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA schedule the Veteran for appropriate VA skin and nose/sinus examinations to address the severity of his deviated septum and status-post nasal fracture.   

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  Unretouched color photographs of the Veteran's face should be obtained and associated with the examination report, and all symptomatology should be addressed to include nasal passage obstruction, loss of part of ala or obvious disfigurement.  

5.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his service-connected headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's headaches, in particular the frequency of any prostrating attacks.

6.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule a VA compensation examination to address the Veteran's allegation of undiagnosed illness stemming from his service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  All necessary testing and evaluation should be performed.

(i)  In particular, the examiner must specify whether the Veteran's complaints of fatigue, gastrointestinal complaints and pain are indicative of undiagnosed illness or chronic multi-symptom illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  To this end, s/he should specifically indicate whether these symptoms, instead, are attributable to known clinical diagnoses.  For reference, chronic fatigue syndrome, irritable bowel syndrome and fibromyalgia are indicated, based on a November 2014 private physician's statement, as is possible sleep apnea, so comment is needed concerning whether any such disorder is the root of the Veteran's symptoms.

If no diagnosis is made accounting for these symptoms, the examiner therefore must reconcile such conclusion with the evidence of record detailing the Veteran's complaints.  Therefore, the examiner should indicate whether the Veteran meets the criteria for a CFS, fibromyalgia or a functional gastrointestinal disorder diagnosis owing to his Persian Gulf War service.

(ii)  If the Veteran's fatigue, bowel issues and pain cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7.  Then, readjudicate the issues on appeal, to include whether the Veteran's deviated septum should be rated with Diagnostic Codes 6502, 6504, and/or 7800.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

